DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102 (Fig. 4).  It is noted that the typo noted below for the instant specification regarding paragraph 0031 may be the cause for reference character 102 to be lacking in the description.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1 (paragraph 0025).  It is noted that the reference character 1 in paragraph 0025 may be a typo as outlined below regarding corrections to the instant specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate a metal (paragraph 0024), a step (paragraph 0031), and a wax region (paragraph 0035).  It is noted that the multiple designations may be caused by typos in the instant specification, as outlined below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0003, line 4: “com busted” should be “combusted”
Paragraph 0006, line 4: “It is 5 appreciated” should be “It is appreciated”
Paragraph 0006, line 8: “com busted” should be “combusted”
Paragraph 0023, line 5: “the entirety of each of 20 which” should be “the entirety of each of which”
Paragraph 0025, lines 2-3: “a desired 5 amount” should be “a desired amount”
Paragraph 0025, line 3: “component 1 0” should be “component 10” to be consistent with the reference character used to designate a component (e.g., paragraph 0025, line 1).
Paragraph 0031, line 3: “step 30 1 02” should be “step 102” to be consistent with the reference character used in Fig. 4
Paragraph 0033, lines 2-3: “casting of 20 the article” should be “casting of the article”
Paragraph 0039, lines 2-3: “metal shell 18 5 encompassing” should be “metal shell 18 encompassing”
Paragraph 0040, lines 1-2: “removing the 10 outermost shell 34 to provide” should be “removing the outermost shell 34 to provide”
Paragraph 0046, lines 1-2: “to secure at least the 20 CMC core 12 in” should be “to secure at least the CMC core 12 in”
.  
Appropriate correction is required.

The use of the terms Hastelloy, Inconel, Rene, Haynes, Mar, and Udimet, which are trade names or marks used in commerce, has been noted in this application (see paragraph 0026 of the instant specification). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein the protective material is between an outer perimeter of the core and an inner perimeter of the outer metal shell” in lines 1-2.  This limitation is considered to be substantially identical to the limitation of instant claim 4, line 6, of “a protective material between the core and the outer metal shell” because being located between the core and the outer metal shell also disposes the protective material to be between an outer perimeter of the core and an inner perimeter of the outer metal shell.  It is noted that instant claim 6 introduces terminology recited in instant claim 7, and so the examiner suggests that if Applicant chooses to cancel claim 6, then the terminology should be introduced in instant claim 7 (i.e. the examiner suggests combining instant claims 6 and 7 as one dependent claim instead of the current form of being separate dependent claims).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US PGPub. No. 2012/0295061).
Claim 1: Bunker teaches a hot gas path component for a gas turbine system (paragraph 0026).  The substrate material (i.e. core) may be a ceramic matrix composite (paragraph 0030).  The component 100 includes one or more grooves 132 defined by structural coating 54 which is disposed over at least a portion of the outer surface of the substrate 110 (paragraph 0062; Fig. 21 copied below).  An additional structural coating 56 is disposed over the groove(s) 132 such that the additional coating 56 and groove(s) 132 together define one or more channels for cooling the component (paragraph 0064; Fig. 21 below) (i.e. one or more cooling channels are formed about the 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to form a component having a ceramic matric composite substrate (i.e. a core), one or more cooling channels formed about the core, and an outer layer of metal material (i.e. an outer metal shell) disposed about the substrate and cooling channels because these features are considered to be conventionally known for hot gas path components as taught by Bunker, and one would have had a reasonable expectation of success.

    PNG
    media_image1.png
    565
    479
    media_image1.png
    Greyscale

Claim 2: Bunker teaches where the component is a hot gas path component for a gas turbine system (paragraph 0026).  
Claim 3: Bunker teaches where the component includes one or more grooves 132 defined by structural coating 54 which is disposed over at least a portion of the outer surface of the substrate 110 (paragraph 0062; Fig. 21 above).  An additional structural coating 56 is disposed over the 
Claim 4: As outlined above regarding instant claim 1, Bunker teaches a hot gas path component for a gas turbine system (paragraph 0026).  The substrate material (i.e. core) may be a ceramic matrix composite (paragraph 0030).  The component 100 includes one or more grooves 132 defined by structural coating 54 which is disposed over at least a portion of the outer surface of the substrate 110 (paragraph 0062; Fig. 21 above).  An additional structural coating 56 is disposed over the groove(s) 132 such that the additional coating 56 and groove(s) 132 together define one or more channels for cooling the component (paragraph 0064; Fig. 21 above) (i.e. one or more cooling channels are formed about the core).  The structural coatings 54, 56 may be the same material (paragraph 0065) and the structural coating may be a nickel-based alloy or cobalt-based alloy or a superalloy (paragraph 0047) (i.e. the structural coating 56 is considered to be an outer metal shell and is disposed about the core and the one or more cooling channels).  As outlined above regarding instant claim 3, structural coating 54 is considered to be a protective material and is between the substrate (i.e. the core) and the additional structural coating 56 (i.e. the outer metal shell; see Fig. 21 above).  As shown in Fig. 21 above, the cooling channels formed by the groove(s) 132 in the structural coating 54 (i.e. the cooling channels are in the protective material) are arranged about the substrate (i.e. the core) as an array.
Claim 5: Bunker teaches where the component is a hot gas path component for a gas turbine system (paragraph 0026).  
Claims 6-7: In Fig. 21 above, Bunker shows the structural coating 54 (i.e. the protective material) to be between an outer perimeter of the substrate (i.e. the core) and an inner perimeter of 
Claim 8: Bunker shows the structural coating 54 (i.e. the protective material) to encompass around the substrate (i.e. the core) in Fig. 21 above and is therefore considered to be formed as a ring.  The cooling channels formed by the grooves 132 in the structural coating 54 are shown as an array around the substrate (i.e. the core).  Although the cooling channels are not depicted as completely encircling the substrate to form a ring-shaped array, Bunker describes the need for cooling hot gas path components (paragraph 0004) and the desire for uniform temperature profiles (paragraph 0005).  It would have been obvious to one of ordinary skill in the art to include additional cooling channels that provide more complete coverage of the component (i.e. an array that completely encircles the substrate to form a ring-shaped array) as this is considered to be a mere duplication of parts that does not provide new or unexpected results.  See MPEP § 2144.04(VI)(B).
Claim 9: The limitations of instant claim 9 are substantially identical to the limitations of instant claims 4-7, and are met by the teachings of Bunker as outlined above.
Claim 10: The limitations of instant claim 10 are substantially identical to the limitations of instant claim 8, and would have been obvious to one of ordinary skill in the art based on the teachings of Bunker as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
et al. (US PGPub. No. 2015/0322795) teaches a gas turbine engine component with a cooling channel that completely encircles a core.
Zhang et al. (US PGPub. No. 2015/0251376) teaches a layered arrangement for a hot gas path component having a non-metal spacer between a CMC layer and a nickel-based superalloy to secure the layers together and permit cooling fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784